
	

113 S981 IS: Stop Deceptive Advertising for Women’s Services Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 981
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Menendez (for
			 himself, Mr. Blumenthal, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  prohibiting deceptive advertising of abortion services, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act of 2013.
		2.Prohibition of
			 deceptive advertising of abortion services
			(a)Conduct
			 Prohibited
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Trade Commission shall promulgate rules to prohibit,
			 as an unfair and deceptive act or practice, any person from advertising with
			 the intent to deceptively create the impression that—
					(A)such person is a
			 provider of abortion services if such person does not provide abortion
			 services; and
					(B)such person is not a provider of abortion
			 services if such person does provide abortion services.
					(2)RulemakingNotwithstanding
			 any other provision of law, the Commission shall promulgate a rule under this
			 subsection in accordance with section 553 of title 5, United States
			 Code.
				(b)Enforcement
				(1)Unfair or
			 deceptive acts or practicesA violation of a rule promulgated
			 under subsection (a)(1) shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice described under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of
			 Commission
					(A)In
			 generalExcept as provided in subparagraph (C), the Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
					(B)Privileges and
			 immunitiesExcept as provided in subparagraph (C), any person who
			 violates this Act shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
					(C)Nonprofit
			 organizationsThe Federal Trade Commission shall enforce this Act
			 with respect to an organization that is not organized to carry on business for
			 its own profit or that of its members as if such organization were a person
			 over which the Commission has authority pursuant to section 5(a)(2) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
					(c)DefinitionsIn this section:
				(1)AdvertiseThe
			 term advertise means offering of goods or services to the public,
			 regardless of whether such goods or services are offered for payment or result
			 in a profit.
				(2)Abortion
			 servicesThe term abortion services means providing
			 surgical and non-surgical procedures to terminate a pregnancy, or providing
			 referrals for such procedures.
				(3)PersonThe
			 term person has the meaning given such term in section 551(2) of
			 title 5, United States Code.
				
